SHARPE, J.
— The term “paper currency of the United States of America, commonly called greenbacks” designates notes or bills circulating by authority of the general government as money.. In that class, both United States Treasury notes and those issued for circulation by national banks aré included. — Grant v. State, 55 Ala. 201. These species of currency are judicially known to be of interchangeable commercial value equal to that imported by their face. Duvall v. State. 63 Ala. 12; Gady v. State, 88 Ala. 51. Assisted by common knowledge the averment in the indictment of the amount in dollars of such currency was in itself an expression *62of value and it was unnecessary to aver it otherwise. Thomas v. State, 117 Ala. 84; Gady’s case, supra.
By a fair construction of the indictment its averment of ownership in James Bolling is referable'both to the mentioned paper currency and coin. The alleged value of the property being in excess of twenty-five dollars the offense charged was under the statute grand larceny without regard to the place of its commission.
The indictment was not subject to the demurrer.
It did not appear that the money came into the possession of defendant as the agent of Bolling. The mere fact that he was employed by Bolling in the store and had access at times to the safe where Bolling had deposited the money did not divest Bolling of its possession and consequently wonld not change the offense if one was committed to embezzlement. — Holbrook v. State, 107 Ala. 154; Washington v. State, 106 Ala. 58.
The fact that the defendant’s testimony in some respects did not agree with that of the State’s witness Bolling did not show an attempt at his impeachment on the part of the State and there having been no such attempt he was not privileged to prove his character for veracity. Funderberg v. State, 100 Ala. 36; Morgan v. State, 88 Ala. 223.
We are of the opinion however that much admitted as evidence for the State and covered by the exceptions was incompetent. In this category is all that to which objection was made relating to the defendant’s visits to Montgomery several months after the theft, his having-ten dollars there on one occasion, his fortnightly visits to his mother, his request sent her for ten dollars and the fact that more than six months after the theft she had between thirty and forty dollars, most of which defendant had left with her, and likewise what was done and said by or between her and the sheriff. As to the latter the defendant ought not to have been prejudiced by the conduct of others when he was not present and there was no evidence of conspiracy.
The principle which admits for the prosecution evidence of the recent possession of stolen property by one accused of larceny has no application without evidence tending to identify the subject of such possession with *63the subject of the theft. In the present case, barring Bolling’s expression of an opinion, which was incompetent and should have been excluded, there was a total absence of evidence tending to show that the money the defendant had was any part of that taken from Bolling’s safe.
There may be cases involving the theft of money where suspicious conduct of the accused in the acquisition or handling of money not so identified, may be shown as a criminative circumstance, but this is not shown to be such a case. If it be true as testified by Bolling that defendant had no money at the time of the theft it does not follow that the amount he had several months later was not acquired honestly in the intervening time. No reasonable inference to the contrary can be drawn from the facts herein pointed out as objectionable.
. Charge 1 requested by defendant appears to have been copied from the opinion rendered in Ex parte Aeree, 63 Ala. 234. The case is not authority for charging the jury in the language used. As an instruction to the jury it is calculated to mislead them to acquit upon any theory that another may have committed the act, however abstract, speculative or unreasonable the theory, so that it be reconcilable with the evidence, which they were not authorized to do.
Charge 3 asserts a correct proposition and should have been given. — Forney v. State, 98 Ala. 19; Hurd v. State, 94 Ala. 100.
The matters pertaining to the drawing of jurors relied on as grounds for the motion in arrest of judgment do not appear of record and therefore were not available to sustain the motion. — 3 Brick. Dig., § § 311, 312.
For the errors mentioned the judgment will be reversed and the cause remanded for another trial.